        Case 1:19-mc-00044-BAH Document 1-2 Filed 03/26/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


IN THE MATTER OF THE APPLICATION OF
THE ASSOCIATED PRESS; CABLE NEWS
NETWORK, INC.; THE NEW YORK TIMES
CO.; POLITICO LLC; AND WP CO., LLC, d/b/a                 Case No.
THE WASHINGTON POST FOR ACCESS TO
CERTAIN SEALED WARRANT MATERIALS



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of March, 2019, I caused true and correct copies of

the foregoing Motion for Public Access to Certain Sealed Warrant Materials, along with true and

correct copies of the Memorandum of Points and Authorities in support thereof, the proposed

order, and the Corporate Disclosure Statement, to be served via electronic mail and U.S. Mail on

the following:

Robert S. Mueller III
Jeannie S. Rhee
Andrew D. Goldstein
L. Rush Atkinson
U.S. Department of Justice
Special Counsel’s Office
950 Pennsylvania Avenue, NW
Room B-103
Washington, DC 20530
(202) 616-0800
jsr@usdoj.gov
adg@usdoj.gov
lra@usdoj.gov

Andrea M. Griswold
Nicholas T.L. Roos
Rachel Maimin
Thomas McKay
United States Attorney’s Office, SDNY
One Saint Andrew’s Plaza
New York, NY 10007
(212) 637-2200
        Case 1:19-mc-00044-BAH Document 1-2 Filed 03/26/19 Page 2 of 2




andrea.griswold@usdoj.gov
nicholas.roos@usdoj.gov
rachel.maimin@usdoj.gov
thomas.mckay@usdoj.gov

Counsel for the United States

Michael Monico
Barry Spevack
Monico & Spevack
20 South Clark Street, Suite 700
Chicago, IL 60603
(312) 782-8500
mm@monicolaw.com
bspevack@monicolaw.com

Counsel for Michael D. Cohen



                                   By:   /s/ Jay Ward Brown

                                   Jay Ward Brown (D.C. Bar No. 437686)
                                   brownjay@balladspahr.com
                                   Matthew E. Kelley (D.C. Bar No. 1018126)
                                   kelleym@ballardspahr.com
                                   BALLARD SPAHR LLP
                                   1909 K Street, NW
                                   Washington, D.C. 20006-1157
                                   T: (202) 508-1136
                                   F: (202) 661-2299

                                   Counsel for The Associated Press; Cable News
                                   Network, Inc.; The New York Times Co.;
                                   POLITICO, LLC; and WP Co., LLC, d/b/a/ the
                                   Washington Post




                                         2
